Exhibit 10.1

 

AMENDMENT NO. 1 TO THE

364-DAY CREDIT AGREEMENT

                                                                                          Dated
as of September 29, 2004

AMENDMENT NO. 1 TO THE 364-DAY CREDIT AGREEMENT among The Interpublic Group of
Companies, Inc., a Delaware corporation (the "Company"), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as
administrative agent (the "Agent") for the Lenders.

PRELIMINARY STATEMENTS:

(1)        The Company, the Lenders and the Agent have entered into a 364-Day
Credit Agreement dated as of May 10, 2004 (the "Credit Agreement"). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.

(2)        The Company, the Required Lenders and the Agent have agreed to amend
the Credit Agreement as hereinafter set forth.

SECTION 1.     Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

(a)  

The definition of "EBITDA" in Section 1.01 is amended in full to read as
follows:

"EBITDA" means, for any period, net income (or net loss) plus the sum of (a)
Interest Expense, (b) income tax expense, (c) depreciation expense, (d)
amortization expense, (e) non-recurring restructuring charges in an amount not
to exceed $275,000,000 (up to $240,000,000 of which may be cash charges)
recorded in the financial statements of the Company and its Consolidated
Subsidiaries for the fiscal quarter ended March 31, 2003 and each of the fiscal
periods ending June 30, 2003, September 30, 2003, December 31, 2003, March 31,
2004, June 30, 2004 and September 30, 2004, (f) non-cash, non-recurring charges
in an amount not to exceed $50,000,000 taken with respect to the impairment of
the remaining book value of Cab (No. 1) Limited (formerly known as Brands Hatch
Leisure Limited), Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries, (g) all impairment charges taken with respect to
capital expenditures made on or after January 1, 2003 on behalf of Cab (No. 1)
Limited, Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries, (h) non-cash, non-recurring goodwill or investment
impairment charges in an amount not to exceed $300,000,000 taken in the fiscal
periods ending September 30, 2003, December 31, 2003, March 31, 2004 and June
30, 2004, (i) payments made by the Company not to exceed $135,000,000 (up to
$40,000,000 of which may be in cash) relating to the settlement of certain
litigation matters, (j) $24,800,000 in respect of the early repayment by the
Company of all amounts outstanding under each of its five Note Purchase
Agreements with The Prudential Insurance Company of America dated as of May 26,
1994, April 28, 1995, October 31, 1996, August 19, 1997 and January 21, 1999,
respectively, with respect to the fiscal quarter ending September 30, 2003, (k)
from and after such time as the Company adopts the fair value based method

--------------------------------------------------------------------------------



of accounting for stock-based employee compensation in accordance with Statement
of Financial Accounting Standards No. 123and Statement of Financial Accounting
Standards No. 148, non-cash charges related to such adoption, (l) cash payments
made by the Company relating to the cash consideration paid by the Company not
exceeding $160,000,000 in connection with the liabilities and obligations of Cab
(No. 1) Limited, Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries and (m) non-cash, non-recurring long-lived asset or
investment impairment charges in an amount not to exceed $500,000,000 taken in
the fiscal periods ending September 30, 2004, December 31, 2004, March 31, 2005
and June 30, 2005, in each case determined in accordance with GAAP for such
period minus gain realized by the Company upon the sale of NFO Worldwide, Inc.
in accordance with GAAP.

SECTION 2.     Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Amendment executed by the Company and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment.

SECTION 3.     Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a)     Each Borrower is a corporation duly organized, validly existing and, in
the case of the Company, in good standing under the laws of the jurisdiction of
its organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

(b)     The execution, delivery and performance by each Borrower of this
Amendment and the Credit Agreement and each of the Notes to which it is a party,
as amended hereby, are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene, or
constitute a default under, any provision of law or regulation applicable to
such Borrower or of the certificate of incorporation of such Borrower or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon such Borrower or result in the creation or imposition of any Lien
on any asset of such Borrower or any of its Consolidated Subsidiaries.

(c)     No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery or performance by each
Borrower of this Amendment or the Credit Agreement and the Notes to which it is
a party, as amended hereby.

(d)     This Amendment has been duly executed and delivered by each Borrower.
This Amendment and each of the Credit Agreement and the Notes to which each
Borrower is a party, as amended hereby, are legal, valid and binding obligations
of such Borrower, enforceable against such Borrower in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the rights of creditors generally and subject
to general principles of equity.

(e)    There is no action, suit, investigation, litigation or proceeding pending
against, or, to the knowledge of the Company, threatened against the Company or
any of its Consolidated Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the Credit Agreement or any Note, as amended hereby, or the
consummation of the transactions contemplated hereby.

 




--------------------------------------------------------------------------------

 

SECTION 4.     Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes to
"the Credit Agreement", "thereunder", "thereof" or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(b)     The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

SECTION 5.     Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE INTERPUBLIC GROUP OF

COMPANIES, INC.

 

 

By:

/s/ Ellen Johnson

Title: Treasurer

 

 

 

CITIBANK, N.A., as Agent and a Lender

 

By:

/s/ Julio Ojea Quintana

Title: Director

 

 

 

 

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK

 

By:

/s/ Rebecca Vogel

Title: Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

By:

/s/ Thomas J. Purcell

 

Title: Senior Vice President

 

 

LLOYDS TSB BANK PLC

 

By:

/s/ D. Carlson

Title: Vice President and Manager

 

By:

/s/ Richard M. Heath

Title: Vice President

 

 

 

HSBC BANK USA

 

By:

/s/ Johan Sorensson

 

Title: First Vice President

 

 

ING CAPITAL LLC

 

By:

/s/ Annie Moy

 

Title: Vice President

 

 

ROYAL BANK OF CANADA

 

By:

/s/ Suzanne Kaicher

Title: Attorney-in-Fact

 

 

 

UBS LOAN FINANCE LLC

 

By:

/s/ Wilfred V. Saint

Title: Director

 

 

By:

/s/ Winslowe Ogbourne

Title: Associate Director

 

 

 

 






--------------------------------------------------------------------------------

 

 

SUNTRUST BANK

 

By:

/s/ Heidi Khambatta

Title: Director

 

 

 

CALYON NEW YORK BRANCH

 

By:

/s/ James Gibson

 

Title: Managing Director

 

By:

/s/ Michael Madnick

Title: Director

 

 

 

 

 

 

 